Name: Council Regulation (Euratom) No 2587/1999 of 2 December 1999 defining the investment projects to be communicated to the Commission in accordance with Article 41 of the Treaty establishing the European Atomic Energy Community
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  financing and investment;  information and information processing;  European construction
 Date Published: nan

 Avis juridique important|31999R2587Council Regulation (Euratom) No 2587/1999 of 2 December 1999 defining the investment projects to be communicated to the Commission in accordance with Article 41 of the Treaty establishing the European Atomic Energy Community Official Journal L 315 , 09/12/1999 P. 0001 - 0003COUNCIL REGULATION (EURATOM) No 2587/1999of 2 December 1999defining the investment projects to be communicated to the Commission in accordance with Article 41 of the Treaty establishing the European Atomic Energy CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the provisions of the Treaty establishing the European Atomic Energy Community, and in particular Article 41(1) thereof,Having regard to the proposal from the Commission,Whereas:(1) In order to attain the objectives laid down in the Treaty, the Commission must be notified of investment projects concerning new installations and of replacements or conversions involved in the industrial activities listed in Annex II to the Treaty when such projects are sufficiently extensive and are likely to have a direct influence on production or productivity while respecting nuclear safety;(2) It is the responsibility of the Commission to publish periodically, in accordance with Article 40 of the Treaty, illustrative programmes and to facilitate a coordinated development of these investments and to make its point of view known about them;(3) The investments made in the entire fuel cycle, including waste management and decomissioning are basically necessary for a correct and responsible operation of the nuclear industry;(4) The threshold values in Regulation No 4(1) should be updated and replaced by new threshold values;(5) Regulation No 4 should be repealed and replaced by this Regulation,HAS ADOPTED THIS REGULATION:Article 11. Persons or undertakings engaged in the industrial activities listed in Annex II to the Treaty shall communicate to the Commission, within the time limits laid down in Article 42 of the Treaty, their investment projects aimed at:(a) creating a production capacity;(b) maintaining quantitative and qualitative production capacity;(c) directly increasing production capacity;(d) directly increasing productivity;(e) improving the quality of production;(f) creating facilities for the management of spent fuel or radioactive waste, including treatment, interim or final storage and/or disposal;when, in the industrial activities listed in column I of the table in the Annex, the cost exceeds the corresponding amount in column II of the table in the Annex for new installations and that in column III of the table in the Annex for replacements and conversions.2. Investment projects aiming at decommissioning installations shall be notified, when the cost exceeds the corresponding amount in column III of the table in the Annex through a declaration which may be limited to essential characteristics; the procedure laid down in Article 43 of the Treaty need not be applied.3. Investment projects aiming at decommissioning installations, where the costs are lower than the threshold values in column III of the table in the Annex, may be notified on a voluntary basis; the procedure laid down in Article 43 of the Treaty need not be applied.4. Projects for new installations for nuclear reactors of any type and for any purpose and projects concerning the replacement, transformation, modernisation or power increase of such installations, where the costs are lower than the threshold values of the table in the Annex, may be notified on a voluntary basis through a simple declaration giving only their essential characteristics; the procedure laid down in Article 43 of the Treaty need not be applied.Article 2For the purpose of calculating the costs referred to in Article 1 all expenditure arising directly from the carrying out of the investment projects shall be taken into account, irrespective of the time at which such expenditure is incurred.Article 3Communication of projects pursuant to Article 1(1) of this Regulation shall include and be limited to the details required for the discussion provided for in Article 43 of the Treaty and in particular all the information relating to:(a) the type of products or activity and the production or storage capacity;(b) the total amount of expenditure directly chargeable to the project under consideration;(c) the length of time likely to be required for carrying out the project;(d) the prospects as regards supplies for and operation of the installation.Article 4Regulation No 4 of the Council of the European Atomic Energy Community of 15 September 1958 shall be repealed.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply three months after the date of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 1999.For the CouncilThe PresidentE. TUOMIOJA(1) Regulation No 4 defining the investment projects to be communicated to the Commission in accordance with Article 41 of the Treaty establishing the European Atomic Energy Community (OJ 17, 6.10.1958, p. 417/58).ANNEXTABLE>TABLE>